UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY VINES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:10-cr-00048-FL-1; 5:11-cv-00484-FL)


Submitted:   January 13, 2015              Decided:   March 2, 2015


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Tony Vines, Jr., Appellant Pro Se.      Kristine L. Fritz, Eric
David Goulian, Joshua Bryan Royster, OFFICE OF THE UNITED STATES
ATTORNEY, Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tony Vines, Jr., seeks to appeal the district court’s

order      adopting     in   part    the   recommendation            of    the   magistrate

judge and granting in part and denying in part his 28 U.S.C.

§ 2255 (2012) motion and has moved for appointment of counsel

and to amend and supplement his informal appellate brief.                                 The

district       court    granted      Vines       relief   on     his       claim      seeking

resentencing         under   the    Fair     Sentencing        Act    of    2010,      denied

relief on his remaining claims, and granted a certificate of

appealability on the issue of whether the purpose of Vines’ plea

agreement      was     frustrated     by   this     court’s      decision        in    United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc).                                 We

have       reviewed    the   record    and       find   that    the       district      court

correctly ruled that Simmons did not frustrate the purpose of

Vines’ plea agreement.              Accordingly, we grant Vines’ motions to

amend and supplement his informal appellate brief and affirm the

district court’s order, in part.                   United States v. Vines, Nos.

5:10-cr-00048-FL-1; 5:11-cv-00484-FL (E.D.N.C. Feb. 5, 2013).

               The remainder of the district court’s order denying

§ 2255 relief * is not appealable unless a circuit justice or


       *
        We do not consider the portion of the district court’s
order granting § 2255 relief in part because Vines confines his
appeal to portions of the district court’s order denying § 2255
relief.



                                             2
judge       issues     a    certificate       of    appealability.               28   U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue       absent     “a    substantial      showing       of     the     denial     of     a

constitutional         right.”         28    U.S.C.      § 2253(c)(2).            When     the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.    Cockrell,      537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Vines has not made the requisite showing.                           Accordingly, we

deny    a    certificate       of    appealability,       deny     Vines’       motions     to

appoint counsel, and dismiss the appeal, in part.                               We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in    the    materials     before        this    court     and

argument would not aid the decisional process.



                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART


                                              3